 Case 18-45922        Doc 18     Filed 10/11/18       Entered 10/11/18 18:10:12            Pg 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                            )    CASE NO: 18-45922-399
DAN J WEBER                                       )    Chapter 13
                                                  )
                                                  )    Trustee's Objection to Confirmation
                                                  )    Original Confirmation Hearing set for:
                       Debtor                     )    November 7, 2018 9:30 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.    The plan provides for interest to secured creditors at a rate other than that determined by the
      Clerk under Local Rule 3015-2(E).
2.    Box 1.3 is incorrectly marked "not included."
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: October 11, 2018                                /s/ Kathy Wright
                                                       Kathy Wright MO31047
OBJCONFAF--KLW                                         Attorney for Trustee
                                                       P.O. Box 430908
                                                       St. Louis, MO 63143
                                                       (314) 781-8100 Fax: (314) 781-8881
                                                       trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
October 11, 2018, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on October 11, 2018.

DAN J WEBER
520 CREEKWOOD BLVD
TROY, MO 63379

                                                       /s/ Kathy Wright
                                                       Kathy Wright MO31047
